DETAILED ACTION
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reception unit and selection unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, the reception unit corresponds to Fig. 2 204 and ¶18, the selection unit corresponds to Fig. 3 221 and ¶20, and the presentation unit corresponds to Fig. 2 203 and ¶18. It is further noted Fig. 2-3 shows control unit 201 having a CPU 211.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: reception means for, selection means for and presenting means for in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, the reception means for corresponds to Fig. 2 204 and ¶18, the selection means for corresponds to Fig. 3 221 and ¶20, and the presenting means for corresponds to Fig. 2 203 and ¶18. It is further noted Fig. 2-3 shows control unit 201 having a CPU 211.

Claim Objections
Claim 1, 9 and 10 objected to because of the following informalities:  “a presentation unit, in response to a plurality of candidates are notified according to a result of an analysis by the second service, the presentation unit presents the plurality of candidates in order of high probability to low probability” is claimed in claim 1, and similarly claimed in claims 9-10. There are grammatical issues with the limitation that needs to be addressed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al (US 20090006344) in view of Li et al (US 20130332438).
Regarding claim 1, Platt discloses an information processing apparatus comprising: 
a reception unit that receives information from a user in an interactive form (¶42 at 200, a partial query input is received. This can be by a user beginning to type characters into a field of a search interface; ¶60 a partial query input is received in any single or combination of forms such as text, speech utterances, audio, graffiti strokes, for example); and 
a selection unit that selects a first service for analyzing contents of natural language as a transmission destination of the information in a case where information from the user is input in natural language (¶47-48 A natural language processing component 418 facilitates analysis and processing of natural language input streams) and selects a second service as an analysis destination of the received information in a case where information from the user is input as an image or a sound (¶47-48 An image component 414 can also be utilized to receive images (still images and video frames to snippets) as inputs for analysis and processing to obtain information that can be used in a query process; spoken natural language terms and/or phrases as analyzed and processed by the voice recognition component 410).
Platt fails to specifically teach a presentation unit, in response to a plurality of candidates are notified according to a result of an analysis by the second service, the presentation unit presents the plurality of candidates in order of high probability to low probability.
Li teaches a presentation unit, in response to a plurality of candidates are notified according to a result of an analysis by the second service, the presentation unit presents the plurality of candidates in order of high probability to low probability (¶48-50 the user device 140 may execute voice recognition to recognize particular utterances (e.g., a spoken command) or to recognize a particular searcher that provided the utterances. In another example, the user device is configured to recognize gestures, presented objects, images, and so on through use of cameras. The user enters a user query and feedback via user device 140; The intent detector receives a user query and corresponding search results and identifies intents that correspond to the search results. The ranker component ranks the search results within each group. The presenter component formats the grouped search results for display to the user; ¶57-58 The ranker component 212 calculates a score for each intent identified above based on its relevance or distance to the query. The score may be a similarity score or an edit distance score. The top m intents may be displayed to the user, where m is less than five).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a presentation unit, in response to a plurality of candidates are notified according to a result of an analysis by the second service, the presentation unit presents the plurality of candidates in order of high probability to low probability from Li into the method as disclosed by Platt. The motivation for doing this is to improve generating search engine results pages.

Regarding claim 2, the combination of Platt and Li discloses the information processing apparatus according to claim 1, where the presentation unit that presents a result of an analysis by the second service to the user (Platt ¶61 At 610, once the aliased query is determined, it can be presented as a completed query to the user, and then automatically executed to return search results, as indicated at 612).

Regarding claim 4, the combination of Platt and Li discloses the information processing apparatus according to claim 1, where the presentation unit that presents a result of an analysis by the second service to the user based on a history of interaction (Platt ¶6 based on historical information about search habits and search content of a user, as the user is typing in a search query, the system automatically and dynamically completes the query formation; ¶78 Preferences information 1426 related to user preferences, default application preferences, etc., can also be stored, as well as combination associations information 1428 related to multiple input types (e.g., songs having both words and audio, voice input and text input, . . . ), and natural language information 1430 associated with natural language input structures and terms, phrases, etc. Historical information 1432 can be stored related to any data that has been gathered in the past, as well as inferencing data 1434 associated with information derived from classifier inference analysis and processing, threshold data 1436 related to setting and processing thresholds for measuring the qualitative aspects of at least the inferencing process).

Regarding claim 5, the combination of Platt and Li discloses the information processing apparatus according to claim 4, wherein in a case where a plurality of candidates are notified as the result of the analysis, the presentation unit determines a candidate to be presented to the user based on the history of interaction (Platt ¶6 & ¶78 based on historical information about search habits and search content of a user, as the user is typing in a search query, the system automatically and dynamically completes the query formation).

Regarding claim(s) 9 (drawn to a CRM):               
The rejection/proposed combination of Platt and Li, explained in the rejection of apparatus claim(s) 1, anticipates/renders obvious the steps of the computer readable medium of claim(s) 9 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 9. See further Platt ¶102.

Regarding claim(s) 10 (drawn to an apparatus):               
The rejection/proposed combination of Platt and Li, explained in the rejection of apparatus claim(s) 1, anticipates/renders obvious the steps of the apparatus of claim(s) 10 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 10.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Platt and Li as applied to claim 1 and 5 above, and further in view of Gruenstein et al (US 20150279354).
Regarding claim 6, the combination of Platt and Li discloses the information processing apparatus according to claim 5, but fails to teach wherein the presentation unit proceeds with a scenario without presenting the result of the analysis to the user in a case where reliability of the result of the analysis by the second service is high.
Gruenstein teaches wherein the presentation unit proceeds with a scenario without presenting the result of the analysis to the user in a case where reliability of the result of the analysis by the second service is high (¶23 the selected recognition candidate corresponds to the candidate with the highest confidence value; ¶42 In FIG. 4C an example is depicted wherein the search results 440 for the above-noted quick-match are immediately presented for the user without confirmation).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the presentation unit proceeds with a scenario without presenting the result of the analysis to the user in a case where reliability of the result of the analysis by the second service is high from Gruenstein into the apparatus as disclosed by the combination of Platt and Li. The motivation for doing this is to improve user experience.

Regarding claim 7, the combination of Platt and Li discloses the information processing apparatus according to claim 1, but fail to teach wherein a result of an analysis by the second service is not presented to the user.
Gruenstein teaches wherein a result of an analysis by the second service is not presented to the user (¶23 the selected recognition candidate corresponds to the candidate with the highest confidence value; ¶42 In FIG. 4C an example is depicted wherein the search results 440 for the above-noted quick-match are immediately presented for the user without confirmation).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein a result of an analysis by the second service is not presented to the user from Gruenstein into the apparatus as disclosed by the combination of Platt and Li. The motivation for doing this is to improve user experience.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Platt, Li and Gruenstein as applied to claim 7 above, and further in view of Lu et al (US 20190384466 ).
Regarding claim 8, the combination of Platt, Li and Gruenstein discloses the information processing apparatus according to claim 7, but fails to teach wherein the result of the analysis by the second service is transmitted to the first service according to a scenario in progress, and the result of the analysis by the first service and contents according to the scenario in progress are presented.
Lu teaches wherein the result of the analysis by the second service is transmitted to the first service according to a scenario in progress (¶36 the media analyzer 115 can perform speech recognition on spoken utterances contained in the audio and generate corresponding text; ¶38 The comment analyzer 120 also can perform NLP and semantic analysis on both text contained in the comments and text generated by the speech recognition), and the result of the analysis by the first service and contents according to the scenario in progress are presented (¶45 the comment/navigation interface 145 can present in the user interface 110 the comments 155 with links to the segments (e.g., keyframes) of the media presentation 130 to which the comments pertain).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the result of the analysis by the second service is transmitted to the first service according to a scenario in progress, and the result of the analysis by the first service and contents according to the scenario in progress are presented from Lu into the apparatus as disclosed by the combination of Platt, Li and Gruenstein. The motivation for doing this is to improve the user's experience viewing the media presentation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669